ONTARIO SOLAR ENERGY CORPORATION 255 Duncan Mill Road, Suite 203 Toronto, Ontario, Canada M3B 3H9 (416) 510-2991 October 29, 2010 Ms. Karen J. Garnett Assistant Director Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Ontario Solar Energy Corporation Form F-1 Registration Statement Registration No. 333-165163 Dear Ms. Garnett: Pursuant to the provisions of Rule 461 of Regulation C of the Securities Act of 1933, as amended, Ontario Solar Energy Corporation (the “Company”) requests acceleration of the effective date of its Form F-1 Registration Statement to Tuesday, November 2, 2010, at 5:00 pm, EDT, or as soon thereafter as practicable. Please be advised that the Company has not distributed any preliminary prospectus and the Company is in compliance with Rule 15c2-8 of the Securities Exchange Act of 1934, as amended. Further, no other documents, reports or memoranda have been prepared for external use by the Company. The Company acknowledges that: * should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not disclose the Commission from taking any action with respect to the filing. * the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the Company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and, * the Company many not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Securities and Exchange Commission RE: Ontario Solar Energy Corporation Form F-1 Registration Statement Registration No. 333-165163 October 29, 2010 Page 2 The undersigned is aware of its respective responsibilities under the Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as amended, as they relate to the proposed transaction specified in the above captioned registration statement. Thank you for your cooperation. ONTARIO SOLAR ENERGY CORPORATION BY: OLIVER XING Oliver Xing President, Principal Executive Officer, Principal Financial Officer, Principal Accounting Officer, Secretary/Treasurer and sole member of the Board of Directors cc: Conrad C. Lysiak
